DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/09/2022 is acknowledged.  The traversal is on the ground(s) that the restriction is not proper since the Examiner has failed to demonstrate that the product as claimed can be made by another materially different process, and that a different search would not be needed.  This is not found persuasive because the inventions are considered a proper “product made” and “process of making” restriction. The product as claimed can be made by numerous different materially different processes since applicant is claiming a very broad product “a valve body” or “valve block” that can be made by many materially different processes for example a plastic injection molded process, a metal casting process, a laser etching process, etc. Examiner notes that the claimed products could also be made without “magnetic valves” as the process claims. Applicant’s argument stating that the entire application is classified in the same uspc classification, is considered moot as that is not considered relevant to a restriction. The two different inventions are considered to be classified in different classifications and do require a different search. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pressure supply connections” (more than 1 supply connection and a separate filling connection) recited in claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities: Paragraph 42 of the specification discloses “the inner holding ring” citation as both 21 and 31 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation “pressure supply connections” lacks any written disclosure as applicant only discloses a single pressure supply connection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “pressure supply connections” is unclear what the applicant is referring to since applicant only discloses a single pressure supply connection; and the limitation “housings” is unclear what the applicant is referring to since applicant merely discloses a single housing for the fill valve that is integral with the valve body. 
Regarding claim 2, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a multiplicity of load connections”, and the claim also recites “in particular 2, 3, 4, or 5 load connections” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or 
Regarding claim 3, the limitation “pressure supply connections” is unclear what the applicant is referring to since applicant only discloses a single pressure supply connection; and applicant’s further claim limitation “further comprising a filling connection” is unclear if applicant is further limiting the preamble or the limitation that it is following. 
Regarding claim 4, the limitations “pressure supply connections” and “load connections” was previously introduced in dependent claim 3 and it is unclear if applicant is referring to the same connections or another; the limitation “a valve body” is unclear if applicant is further limiting the claimed “valve block” with “a valve body” or if the valve body is a separate structure rendering the claim indefinite; the limitation “housings” is unclear what the applicant is referring to since applicant merely discloses a single housing for the fill valve that is integral with the valve body; the limitation “a filling connection” was previously introduced in dependent claim 3 and it is unclear if applicant is referring to the same connection or another; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a multiplicity of load connections”, and the claim also recites “in particular 2, 3, 4, or 5 load connections” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim, and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a filling apparatus”, and the claim also recites “in particular an external one” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 
Regarding claim 6, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim, and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “a spring component”, and the claim also recites “in particular a compression spring or helical spring” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim, and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “holding components”, and the claim also recites “in particular by a holding ring or two more ring(s) and/or a disk or spacer disk” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the limitation “spacer disk” was previously introduced in claim 7 and it is unclear if applicant is referring to the same disk or another. 
Regarding claim 9, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim; the limitation “the inner holding ring” has insufficient antecedent basis for this limitation in the claim; the limitation “the spacer disk” has insufficient antecedent basis for this limitation in the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
Regarding claim 10, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim; the limitation “the outer holding ring” has insufficient antecedent basis for this limitation in the claim; the limitation “the spacer disk” has insufficient antecedent basis for this limitation in the claim; the limitation “the first sealing element or O-ring” has insufficient antecedent basis for this limitation in the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a second outer sealing element”, and the claim also recites “preferably an O-ring” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “one control or regulating valve”, and the claim also recites “a magnetic valve” which is the narrower statement of the range/limitation, also recites the broad recitation “insert molded”, and the claim also recites “a two-component plastic injection molding compound” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Regarding claim 13, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim.
Regarding claim 14, the term “preferably” is considered ambiguous terminology that does not define the meets and bounds of the claim; the phrase “wherein preferably as load” is unclear what the applicant is referring to; and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “connected to the pressure supply connection”, and the claim also recites “preferably firmly connected” which is the narrower statement of the range/limitation, and the claim also recites “particularly preferably mounted on a common holder” which is also the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-14 as far as they are definite is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coombs et al. (Pub. No. US 2012/0097282).
Regarding claim 1, Coombs et al. disclose a valve body (Figs. 1-21) comprising: pressure supply connections (at 1050) and/or load connections (service ports, paragraph 47) and/or housings (at 1042) further comprising a filling connection housing (at 1042) for forming a filling connection (paragraph 60).
Regarding claim 2, Coombs et al. disclose the valve body (Figs. 1-21) wherein the filling connection housing (at 1042) and/or the pressure supply connections (at 1050) and/or load connections (service ports) is/are integrated in the valve body (1012), is/are formed in single-piece manner (Fig. 10) with the valve body (1012), firmly connected to the valve body (1012) and/or is/are molded (Product by Process) onto the valve body, wherein preferably exactly one pressure supply connection (at 1050) and a multiplicity of load connections (service ports), in particular 2, 3, 4 or 5 load connections (paragraph 49) are provided and/or the valve body (1012) is preferably formed as an injection-molded part (product by process) or plastic injection-molded part (product by process) and/or in single-piece manner.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim in unpatentable even though the prior product was made by a different process (see MPEP 2113).

Regarding claim 3, Coombs et al. disclose a valve block (Figs. 1-21) for an air suspension system for a vehicle (paragraph 1), comprising: pressure supply connections (at 1050) and/or load connections (service ports, paragraph 49), further comprising a filling connection (at 1042).
Regarding claim 4, Coombs et al. disclose the valve block (Figs. 1-21) comprising exactly one pressure supply connection (at 1050) and a multiplicity of load connections (service ports, paragraph 49), in particular 2, 3, 4 or 5 load connections and/or a valve body (1012) comprising pressure supply connections and/or load connections (paragraph 49) and/or housings further comprising a filling connection housing (at 1042) for forming a filling connection (at 1042).
Regarding claim 12, Coombs et al. disclose the valve block (Figs. 1-21) wherein to each load connection (paragraph 49) and preferably also to the pressure supply connection (at 1050) there is allocated respectively one control or regulating valve (1014), in particular a magnetic valve (1014), 
Regarding claim 13, Coombs et al. disclose the valve block (Figs. 1-21 wherein the valve block (1010) is firmly connected to a compressor, preferably mounted on a common holder (paragraph 60).
Regarding claim 14, Coombs et al. disclose an air suspension system (Figs. 1-21) comprising: a valve block (1010), and one or several loads which is/are connected to a load connection (service ports, paragraph 49) in each case, and a compressor (paragraph 60) which is connected to the pressure supply connection (at 1050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (Pub. No. US 2012/0097282) in view of Cotter (U.S. Patent No. 6,199,838).
Regarding claim 5, Coombs et al. disclose the essential features of the claimed invention but lacks disclosure wherein the filling connection comprises a filling valve, wherein the filling connection is adapted for connecting a filling apparatus, in particular an external one, wherein the filing valve can preferably be unlocked or opened mechanically, preferably by the external filling apparatus and/or wherein the filling valve is preferably configured as a mechanical and/or passive valve.
Cotter teaches a filler valve (Figs. 1-6) within a filler connection (Fig. 1) that is adopted for connecting a filling apparatus (Column 5 lines 48-63) that opens the filling valve (12) when connected.


Regarding claim 6, Cotter (modified above) teaches wherein the filling valve (12) has an axially displaceable sealing piston (92) which in a closing position closes a flow path (90) through the filling connection (Fig. 2) and in an opening position opens the flow path (90), wherein preferably the filling valve (12) is adapted such that the sealing piston (92) is moved from the closing position into the opening position upon or by connecting the filling apparatus (Column 5 lines 48-63), and/or wherein preferably the sealing piston (92) is adapted to be urged into the closing position by a system pressure (fluid pressure).
Regarding claim 7, Cotter (modified above) teaches wherein the sealing piston (92) is guided by holding components (80), wherein the holding components are preferably fixed directly in the housing (24) of the filling connection (Fig. 2) and are particularly preferably formed as self-holding pressed-in parts.
Regarding claim 8, Cotter (modified above) teaches wherein the holding components (80) consist of an inner and an outer holding ring (Fig. 2) and an interposed spacer disk (at 88) and/or that the holding components include plastic and/or of metal (Column 4 lines 30-35) but lacks disclosure that the sealing piston consists of plastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the piston to be plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 9, Cotter (modified above) teaches wherein the filling valve (12) of the filling connection (Fig. 2) has at least one first sealing element (110), preferably a first O-ring (110), which is preferably arranged axially (Fig. 2) between the inner holding ring (Fig. 2) and the spacer disk (at 88) 
Regarding claim 10, Cotter (modified above) further comprising a second outer sealing element (112), preferably an O-ring (112) which, in the closing position, is arranged radially between the outer surface of the sealing piston (92) and a recess of the outer holding ring (Fig. 2) and is preferably spaced apart from the first sealing element (110) or O-ring by the spacer disk.
Regarding claim 11, Cotter (modified above) wherein the sealing piston (92) is arranged flush with an outer side (outer side of opening 90) of the filling connection (Fig. 2) or projects beyond the latter in the closing position (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753